EXHIBIT 23.2 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We consent to the incorporation by reference in this Registration Statement of Startech Environmental Corporation on Form S-8of our report dated January 9, 2007, except for the last paragraph of Note 7, as to which the date is January 26, 2007, which includes an explanatory paragraph as to the Company’s ability to continue as a going concern, with respect to our audits of the consolidated financial statements of Startech Environmental Corporation as of October 31, 2006 and 2005 and for the years ended October 31, 2006 and 2005 appearing in the Annual Report on Form 10-K of Startech Environmental Corporation for the year ended October 31, 2006. /s/ Marcum & Kliegman LLP Marcum & Kliegman LLP New York, NY September 21, 2007
